Exhibit SHARES PURCHASE AGREEMENT This Shares Purchase Agreement (“Agreement”), dated as of 1st October 2008, is by and between PRODIGUS CHALLENGE INC. of Marshall Islands (“Buyer”), and BLUEATLANTIC SHIPPING LIMITED of the Marshall Islands (“Seller”). RECITALS WHEREAS, Seller owns all the 500 shares (“the Shares”) of the common stock of INNOVATIVE INVESTMENTS LIMITED of the Marshall Islands (“the Owner”), which shareholding represents a 100% interest in the Owner; (the “Shares”); WHEREAS, Buyer is a wholly owned subsidiary of DryShips Inc. (“DRYS”), a company incorporated in The Marshall Islands and the shares of which are traded in the Nasdaq Global Market. WHEREAS, the Owner is the Owner of M.V. POMPANO, registered under Malta flag (the “Vessel”); WHEREAS, Seller wishes to sell and Buyer wishes to buy the Shares on the terms and conditions contained herein; WHEREAS, parties acknowledge that the prior written consent of certain lenders to Seller may be required for Seller to deliver the Shares to Buyer. WHEREAS, pending delivery of the Shares, Seller wishes to convey to Buyer, and Buyer wishes to assume from Seller, all the economic benefits and burdens of the Owner. NOW, THEREFORE, in consideration of the premises and the respective representations, warranties, covenants and agreements stated herein, the parties agree as follows: ARTICLE I DEFINITIONS Capitalized terms used in this Agreement have the meanings specified in (a) the preamble, (b) the recitals, (c) this Article I or (d) elsewhere in this Agreement, as the case may be: Governmental Body means any (a) nation, state, country, city, town, village, district, or other jurisdiction of any nature, (b) federal, state, local, municipal, foreign, or other government, (c) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal), (d) multinational governmental organization or body, or (e) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power of any nature. Laws means all statutes, treaties, codes, ordinances, decrees, rules, regulations, municipal bylaws, judicial or arbitral or administrative or ministerial or departmental or regulatory judgments, orders, decisions, rulings or awards, policies, certificates, codes, licenses, permits, approvals, guidelines, voluntary restraints, inspection reports, or any provisions of such laws, including general principles of common law and equity and the requirements of all Governmental Bodies, binding or affecting the Person referred to in the context in which such word is used; and “Law” means any one of them. 2 Lien means, with respect to the Shares and assets ultimately owned by the Seller, (whether the same is consensual or nonconsensual or arises by contract, operation of law, legal process or otherwise): (i) any mortgage, lien, security interest, pledge, attachment, levy or other charge or encumbrance of any kind thereupon or in respect thereof; or (ii) any other arrangement under which the same is transferred, sequestered or otherwise identified with the intention of subjecting the same to, or making the same available for, the payment or performance of any liability in priority to the payment of the ordinary, unsecured creditors, and which under applicable law has the foregoing effect, including any “adverse claim”. Person means any individual, firm, corporation, partnership, limited liability company, joint venture, association, trust, unincorporated organization, government or agency or subdivision thereof or any other entity. ARTICLE II PURCHASE OF SHARES; CLOSINGS Section 2.1Purchase of Shares Upon the terms and subject to the conditions of this Agreement, and on the basis of the representations and warranties hereinafter set forth, Seller agrees to sell, transfer, convey, assign and deliver to Buyer, and Buyer agrees to acquire and buy from Seller, the Shares, free and clear of all liens immediately upon receipt of the requisite consent of Seller’s Lenders. Section 2.2(a) Pending delivery of the Shares, Seller agrees to convey to Buyer, and Buyer agrees to assume from Seller, all of the economic benefits and burdens of the Owner and of ownership of the Vessel. In furtherance of the foregoing, as of 12:01 AM, Athens Time, on the Initial Closing Date (as defined below), Seller shall cause the Owner to hold any funds received from whatever source on account and to the benefit of the Buyer, subject to payment of the Owner’s liabilities and obligations; provided, however, that Seller shall not permit the Owner to incur any new obligations or liabilities without the consent of Buyer. It is clarified that any earnings of the Owner collected or to be collected by the Owner and any and all expenses incurred or to be incurred by the Owner in connection with the time up to 12.00 A.M. Athens time on the Initial Closing Date as defined below shall be to the benefit or at the expense respectively of Seller. (b)Commencing from Initial Closing Date, Seller shall cause all charter hire to be received at the account of the Owner with the Lending Bank as per Main Terms of Charter Party forming Exhibit A and with effect from the Initial Closing Date will cause the full amount of such charter hire to be utilized from such account to cover: (i) the Vessel’s running expenses under her management by CARDIFF MARINE INC.; 3 (ii) the retention account for the payment of principal under the relevant loan facility agreement between the Owner and HSH NORDBANK AG; (iii) the interest and any other amounts payable under the relevant loan; (iv) any liquidity requirements for the relevant loan; (v) any contractual liabilities of the Owner pursuant to any swap agreements (vi) any other obligations that have been incurred with Buyer’s consent. The surplus, if any, from the above,-will be held by the Owner for the account of Buyer and shall be distributed / remitted to Buyer on request as permitted by the existing loan and security documents. Section 2.3Voting. Pending the delivery of the Shares, Seller hereby agrees to follow the instructions and to cause the Board of Directors and Officers of the Owner to follow the instructions of Buyer. It is hereby clarified that the Owner may at any time sell the Vessel provided Buyer approves the terms and conditions of such sale. Section 2.4Closings. The closings of the transactions contemplated hereby (the “Closings”) shall take place on dates to be mutually agreed in the premises of Deverakis Law Office (Omega Building, 80 Kifisias Avenue, Marousi) in Athens, Greece, or at such other place upon which Buyer and Seller shall agree. The dates on which the Closings are to be held are referred to in this Agreement as the “Initial Closing Date” and “Final Closing Date” respectively. The Initial Closing Date shall be a date to be agreed by the parties while the Final Closing Date will be a date to be agreed by the parties when the transfer of Shares of the Owner to Buyer will be effected. The parties need not be present at Closings, and documents may be delivered through counsel. Section 2.5Purchase Price. The aggregate purchase price payable to Seller for the Shares shall consist of a number of common shares issued by DryShips Inc. (“DRYS”) estimated by both Seller and Buyer to represent a fair market value of the assets ultimately owned by the Seller namely the Vessel which is M.V. POMPANO, currently registered under Malta flag. These DryShips common shares shall be made available to Seller as follows: On the Initial Closing Date 3,174,767 shares of the common stock of DRYS. The number of these shares has been calculated basis USD 35.5 per share. This price reflects the closing price of the shares of DRYS on the Nasdaq Global Market on the last trading day (excluding the date of the Agreement), that is USD 35.5 per share.
